
	
		I
		112th CONGRESS
		2d Session
		H. R. 6300
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Boustany (for
			 himself, Mr. Gingrey of Georgia,
			 Mrs. Blackburn,
			 Mr. Tiberi, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide adequate technical assistance and other
		  support to States for long-term care partnership programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Long-Term Care Reform Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)As Congress works
			 to limit future debt and deficits, our Nation cannot afford to overlook
			 Medicaid’s long-term care financing crisis.
			(2)The Congressional Research Service reports
			 Medicaid long-term care spending has grown at an average annual rate of 6.5
			 percent since 1995.
			(3)The National
			 Association of State Budget Officers reports that Medicaid spending has already
			 exceeded most components of State budgets, including K–12 education
			 programs.
			(4)According to the
			 Congressional Budget Office, Federal Medicaid spending on long-term care will
			 grow from $73 billion in 2012 to $1.148 trillion in 2021.
			(5)The Department of
			 Health and Human Services has reported that—
				(A)approximately 70
			 percent of individuals who are over the age of 65 will need some kind of
			 long-term care services; and
				(B)at some point more
			 than 40 percent of such individuals will require nursing home care.
				(6)In 2005, the
			 Government Accountability Office projected that by 2040 the number of
			 individuals who are 85 years of age or older, which it finds is the age group
			 most likely to require long-term care services, is projected to increase more
			 than 250 percent from 4,300,000 individuals in 2000 to 15,400,000 individuals
			 in 2040.
			(7)The Alzheimer’s Association reports more
			 than 13,500,000 seniors could develop this disease by 2050.
			(8)Annual industry surveys indicate the median
			 annual rate for a private nursing home room in the United States reached
			 $81,030 in 2012.
			(9)Encouraging
			 middle-income individuals in the United States to anticipate and plan for their
			 future long-term care needs will help them achieve greater health and financial
			 security, as well as greater independence, choice, and control over the
			 services they need in the setting of their choice.
			(10)Advance planning
			 by family members will help to protect caregivers’ health, financial security,
			 and quality of life.
			(11)In 2005, the
			 Department of Health and Human Services warned that the retirement plans of
			 many Americans are at risk simply because those Americans do not understand who
			 pays for long-term care and therefore have not planned for the possibility of
			 needing to finance such care.
			(12)Only about 1 in
			 10 Americans over the age of 55 has enrolled in private long-term care
			 coverage.
			(13)The Government Accountability Office
			 reports State Medicaid programs have, by default, become the major form of
			 insurance for long-term care services.
			(14)A 2011 hearing
			 before the Committee on Oversight and Government Reform of the House of
			 Representatives revealed that someone with up to $750,000 in home equity may
			 qualify as poor under Federal Medicaid rules. Witnesses at the hearing said
			 Federal law also disregards the entire value of other financial resources when
			 determining an individual’s eligibility for Medicaid.
			(15)In 2005, the
			 National Governors Association concluded new efforts need to focus on how to
			 encourage personal responsibility and discourage reliance on Medicaid for
			 coverage of long-term care services.
			(16)Professional actuaries have stressed the
			 Federal Government’s financial interest in reducing future Medicaid spending by
			 improving affordable long-term care options for middle-income individuals in
			 the United States. Such individuals represent approximately 83 percent of
			 households suited for purchase of long-term care coverage, with an average
			 preretirement household income of $75,000 and average assets of approximately
			 $100,000.
			(17)Section 6021 of
			 the Deficit Reduction Act of 2005 (Public Law 109–171) expanded the State
			 Long-Term Care Partnership Program with the goal of—
				(A)reducing future
			 Medicaid spending on long-term care services; and
				(B)improving choices
			 by encouraging middle-income individuals in the United States who might
			 otherwise rely upon Medicaid to purchase comprehensive, front-end, private,
			 long-term care insurance coverage through the Partnership.
				(18)To encourage Americans to purchase coverage
			 described in paragraph (17)(B), the State Long-Term Care Partnership Program
			 provides protection from Medicaid estate recovery if policyholders use their
			 private coverage and still need Medicaid to provide coverage for long-term care
			 services.
			(19)According to the four States operating a
			 State Long-Term Care Partnership Program since the 1990s, only a small
			 percentage of Partnership policyholders using benefits have exhausted their
			 policies and relied on Medicaid, ranging from 2.4 percent of such policyholders
			 in California to 7.4 percent in New York.
			(20)More than 40 States have established
			 Long-Term Care Partnership policies since Congress expanded the State Long-Term
			 Care Partnership Program in 2005.
			(21)Some States,
			 including Connecticut, have worked to increase the likelihood of Medicaid
			 savings under the State Long-Term Care Partnership Program by developing
			 measures of cost effectiveness for long-term care insurance policies.
			(22)Section 6021(c) of the Deficit Reduction
			 Act of 2005 require the Secretary of Health and Human Services to report
			 annually to Congress on the impact of the State Long-Term Care Partnership
			 Program on Federal and State Medicaid expenditures.
			(23)The Secretary of Health and Human Services
			 has failed to comply with this mandatory reporting requirement since the
			 enactment of the Deficit Reduction Act of 2005.
			(24)The Department of Health and Human Services
			 no longer provides technical assistance or facilitates discussions of best
			 practices for improving long-term care savings under the Medicaid program among
			 States participating in the State Long-Term Care Partnership Program.
			(25)The Department of Health and Human Services
			 has made no attempts to—
				(A)track the sale of
			 long-term care insurance policies to middle-income purchasers (who might
			 otherwise rely upon Medicaid to finance long-term care services) under the
			 State Long-Term Care Partnership Program; or
				(B)to facilitate discussion among States and
			 large employers about best practices for expanding long-term care insurance
			 coverage among middle-income purchasers.
				(26)The Department of
			 Health and Human Services does not consistently measure the results of its
			 taxpayer-funded efforts to increase Americans’ long-term care awareness and has
			 no current plans to coordinate with State Governors to raise such
			 awareness.
			(27)Budget experts, including one former
			 Director of the Congressional Budget Office, have warned that the insurance
			 program established by the CLASS Act would increase the deficit over the long
			 term, instead of significantly reducing spending on long-term care under the
			 Medicaid program. Credible long-term care reform proposals must address
			 Medicaid’s long-term care financing problems without increasing Federal
			 deficits.
			3.Sense of
			 CongressIt is a sense of
			 Congress that—
			(1)Congress should
			 repeal the failed CLASS Act;
			(2)Federal and State governments should work
			 to reduce the number of middle-income individuals in the United States who will
			 rely on Medicaid to finance their long-term care needs by—
				(A)working to make
			 private long-term care insurance more reliable and affordable;
				(B)building a broad
			 coalition to coordinate a national campaign to better educate middle-income
			 individuals in the United States on their eventual need for long-term care
			 services, coverage limitations under Medicare and Medicaid, and the benefits of
			 purchasing private coverage and planning for retirement;
				(C)making the long-term care insurance
			 partnerships established as a result of section 6021 of the Deficit Reduction
			 Act of 2005 (Public Law 109–171) more effective by increasing enrollment among
			 middle-income individuals in the United States in long-term care insurance
			 policies; and
				(D)giving States
			 flexibility to change eligibility rules to protect Medicaid long-term care as a
			 safety net for poor Americans who need it most; and
				(3)the Secretary of Health and Human Services
			 should comply with the annual reporting requirements under section 6021(c) of
			 the Deficit Reduction Act of 2005 (Public Law 109–171) (relating to long-term
			 care insurance partnerships) and promote discussion about the consequences that
			 families and States might encounter if nothing is done to change the trajectory
			 of projected State and Federal spending on long-term care services under the
			 Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.).
			4.Technical
			 assistance and best practices
			(a)Long-Term care
			 partnershipsThe Secretary of
			 Health and Human Services shall provide to States—
				(1)technical
			 assistance on the implementation and administration of qualified State
			 long-term care insurance partnerships (as such term is defined in section
			 1917(b)(1)(C)(iii) of the Social Security Act (42 U.S.C. 1396p(b)(1)(C)(iii)));
			 and
				(2)information on
			 best practices for qualified State long-term care insurance partnerships, for
			 the purpose of reducing future State and Federal expenditures on long-term care
			 services under the Medicaid program under title XIX of the Social Security Act
			 (42 U.S.C. 1396 et seq.).
				(b)Estate recovery
			 requirementsThe Secretary of
			 Health and Human Services shall—
				(1)provide technical assistance to States on
			 requirements related to the mandate to seek recoveries from estates under
			 section 1917(b)(1) of the Social Security Act (42 U.S.C. 1396p(b)(1));
			 and
				(2)hold an annual
			 event to assist States in evaluating methods of implementing such requirements
			 and exchanging best practices information on such methods of
			 implementation.
				5.National clearinghouse
			 for long-Term care information
			(a)National
			 clearinghouse for long-Term care information public-Private
			 initiativeSection 6021(d) of
			 the Deficit Reduction Act of 2005 is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (5); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Coordination of
				consumer education through public-private initiativeThe Secretary of Health and Human Services,
				acting through the National Clearinghouse for Long-Term Care Information, shall
				establish a public-private initiative to coordinate among the Clearinghouse,
				State governments, and relevant nongovernmental entities for the purpose
				of—
							(A)increasing the number of targeted
				middle-income individuals in the United States (as defined by the Secretary)
				who receive consumer education on—
								(i)the availability
				and limitations of coverage for long-term care under the Medicaid and Medicare
				programs;
								(ii)the availability of long-term care
				insurance and other private market options for purchasing long-term care
				coverage and services; and
								(iii)best practices
				for individuals and families who seek to prepare for their long-term care needs
				(including best practices for financial planning related to planning for the
				cost of such care);
								(B)enhancing the
				quality of information that targeted consumers receive under clauses (i)
				through (iii) of subparagraph (A); and
							(C)improving the
				accessibility of such information for consumers who seek out such
				information.
							.
				(b)Expansion of
			 clearinghouse duties To include medicare limitationsSubparagraph (A) of section 6021(d)(2) of
			 the Deficit Reduction Act of 2005 is amended—
				(1)by redesignating
			 clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively;
			 and
				(2)by inserting after
			 clause (i) the following:
					
						(ii)educate consumers with respect to the
				availability and limitations of coverage for long-term care under the Medicare
				program;
						.
				(c)Annual reports
			 to CongressSection 6021(d)
			 of the Deficit Reduction Act of 2005 is further amended by inserting after
			 paragraph (3), as added by
			 subsection (a), the following:
				
					(4)Annual
				reports
						(A)In
				generalBeginning not later than 1 year after the date of the
				enactment of the Medicaid Long-Term Care
				Reform Act of 2012, the Secretary of Health and Human Services
				shall submit to the Congress an annual report on the activities of the National
				Clearinghouse for Long-Term Care Information.
						(B)ContentsThe report under
				subparagraph (A) shall include an analysis
				of the extent to which—
							(i)the National
				Clearinghouse for Long-Term Care Information has engaged nongovernmental
				entities in the public-private initiative described in paragraph (3);
							(ii)such initiative
				has increased the awareness of targeted consumers about issues related to
				accessing and financing long-term care; and
							(iii)such initiative has caused consumers to
				take measurable actions to plan for accessing and financing such
				care.
							.
			6.Evaluation of
			 policy options and report
			(a)Study and
			 evaluation of methods and policies To reduce dependence on Medicaid long-Term
			 care financing
				(1)In
			 generalThe Secretary of Health and Human Services shall—
					(A)evaluate methods
			 to expand long-term care insurance coverage for middle-income individuals in
			 the United States through the State Long-Term Care Partnership Program under
			 section 6021 of the Deficit Reduction Act of 2005 (Public Law 109–171), for the
			 purpose of improving retirement security and long-term care options for such
			 individuals;
					(B)(i)solicit ideas from the
			 stakeholders listed in
			 subsection (c) on policy options that could
			 reduce projected State and Federal long-term care expenditures under the
			 Medicaid program; and
						(ii)subject to paragraphs (2) and (3),
			 evaluate the policy options collected under
			 clause (i), as well as other
			 appropriate options to reduce such expenditures, including the option of
			 providing a block grant to States of Medicaid funds for long-term care
			 services; and
						(C)conduct a study
			 evaluating the effectiveness of Federal laws relating to—
						(i)treatment of
			 assets for purposes of determining eligibility for Medicaid long-term care
			 services;
						(ii)estate recovery
			 under the Medicaid program;
						(iii)the look-back period for transfers of
			 assets for purposes of Medicaid eligibility under section 1917(c) of the Social
			 Security Act (42 U.S.C. 1396p(c)), including the hardship waiver process under
			 such section and section 6011 of the Deficit Reduction Act of 2005; and
						(iv)section 1917(f)
			 of the Social Security Act (42 U.S.C. 1396p(f)), relating to the
			 disqualification of individuals with substantial home equity for long-term care
			 assistance under Medicaid.
						(2)Inclusion of
			 estimatesThe evaluation under
			 paragraph (1)(B)(ii) shall include
			 estimates of the impact of such policy options on Federal and State spending
			 under Medicaid over a 25-year period.
				(3)LimitationThe Secretary may not evaluate any policy
			 option under
			 paragraph (1)(B)(ii) if such
			 policy option—
					(A)requires mandatory
			 enrollment of individuals in a program or insurance product;
					(B)requires employers
			 to automatically enroll individuals in a program or insurance product, without
			 such individuals prior affirmative consent; or
					(C)requires that
			 premiums collected for a long-term care program or insurance product be
			 deposited in government securities or a Federal trust fund, such as the CLASS
			 Independence Fund established by section 3206 of the Public Health Service
			 Act.
					(b)ReportNot
			 later than January 1, 2014, the Secretary of Health and Human Services shall
			 submit to Congress a report containing—
				(1)recommendations
			 for State governments and the Federal Government on methods described under
			 subsection (a)(1)(A);
				(2)a
			 list of the policy options considered under
			 subsection (a)(1)(B)(ii)
			 (including the estimates on Federal and State spending made with respect to
			 each such option under such subsection) and recommendations on which such
			 options would be most effective at reducing projected State and Federal
			 long-term care expenditures under the Medicaid program while providing an
			 adequate safety net for low-income individuals; and
				(3)the results of the study under
			 subsection (a)(1)(C), and any
			 recommendations for improving such Federal laws.
				(c)ConsultationIn conducting the activities under
			 subsection (a) and developing the report
			 required under
			 subsection (b), the Secretary shall consult
			 with each of the following stakeholders:
				(1)The American
			 Academy of Actuaries.
				(2)The Governors of
			 each of the 50 States.
				(3)The National
			 Association of Insurance Commissioners.
				(4)America’s Health
			 Insurance Plans.
				(5)The American
			 Council of Life Insurers.
				(6)The United States
			 Chamber of Commerce.
				(7)The Alzheimer’s
			 Association.
				(8)The AARP.
				(9)The National
			 Association of Health Underwriters.
				(10)The National
			 Association of Independent Financial Advisors.
				(11)The Center for
			 Long-Term Care Reform.
				(12)Experts on the Federal budget, including
			 experts currently or formerly employed by the Congressional Budget Office or
			 the Office of Management and Budget.
				(13)Experts from
			 relevant non-profit organizations and foundations, including the Brookings
			 Institution, the Urban Institute, the Ethics and Public Policy Center, The
			 Commonwealth Fund, the Heritage Foundation, the Cato Institute, and the
			 American Enterprise Institute.
				(14)Any other
			 appropriate stakeholders, as determined by the Secretary.
				7.CBO report on
			 policy options to reduce reliance on Medicaid for long-term care
			 services
			(a)In
			 generalNot later than
			 January 1, 2014, the Director of the Congressional Budget Office shall submit
			 to the Committees on the Budget of the House of Representatives and the Senate
			 a report containing the following:
				(1)Projection of
			 number of middle-income people who will rely on Medicaid for long-term care
			 servicesA projection of the
			 percentage of middle-income individuals in the United States who will rely,
			 partially or completely, on Medicaid to finance their long-term care needs
			 during the next 20 years and the percentage who will rely solely on other
			 resources, including home equity, personal savings, or private long-term care
			 coverage to finance such care.
				(2)Estimate of cost
			 of reliance on MedicaidAn estimate of the cost of such reliance
			 on the Medicaid program to State and Federal governments.
				(3)Estimate of
			 impact of specific policy optionsSubject to
			 subsection (b), an estimate of the change in
			 the cost estimated under
			 paragraph (2) that would result from each
			 of the following policy options:
					(A)Reduction in
			 home equity exemptionA reduction in the home equity exemption
			 under section 1917(f) of the Social Security Act (42 U.S.C. 1396p(f)) from the
			 amount permitted under such subsection to—
						(i)$200,000;
			 or
						(ii)$50,000.
						(B)Extension of
			 look-back periodChanging the
			 look-back period for the transfer of assets under section 1917(c)(1) of such
			 Act (42 U.S.C. 1396p(c)(1)) to a period of 10 years.
					(C)Encouraging
			 State use of liensFederal
			 incentives for States to require the use of liens for the purpose of estate
			 recovery under the Medicaid program.
					(D)Tax incentives
			 for insurance useTax
			 incentives to assist middle-income individuals in the United States with the
			 purchase of long-term care insurance, including by amending section 125 of the
			 Internal Revenue Code of 1986 to permit long-term care insurance products to be
			 included in employer cafeteria plans.
					(E)Incentives for
			 States to increase purchases of long-term care insuranceProvide States operating qualified State
			 long-term care insurance partnerships (as defined in section 1917(b)(1)(C)(iii)
			 of such Act (42 U.S.C. 1396p(b)(1)(C)(iii))) with incentives to increase the
			 number of middle-income individuals in the United States who are enrolled in
			 long-term care insurance.
					(F)Other policy
			 optionsAny other policy
			 options that the Director determines would reduce Federal and State spending on
			 long-term care services under the Medicaid program.
					(4)Estimate of
			 impact of specific policy options on savings under Medicaid block
			 grantAn estimate, for each of the policy options under
			 paragraph (3), of the change in cost
			 estimate under
			 paragraph (2), that would result if each
			 such policy option were adopted and funding for long-term care services under
			 Medicaid is provided to States through a block grant.
				(b)LimitationThe Director may not evaluate any policy
			 option under
			 subsection (a)(3) if such policy
			 option—
				(1)requires mandatory
			 enrollment of individuals in a program or insurance product;
				(2)requires employers
			 to automatically enroll individuals in a program or insurance product, without
			 such individuals prior affirmative consent; or
				(3)requires that
			 premiums collected for a long-term care program or insurance product be
			 deposited in government securities or a Federal trust fund, such as the CLASS
			 Independence Fund established by section 3206 of the Public Health Service
			 Act.
				
